 



Exhibit 10.Z
JOHNSON CONTROLS, INC.
RETIREMENT RESTORATION PLAN
ARTICLE 1.
PURPOSE AND DURATION
Section 1.1. Purpose. The purpose of the Johnson Controls Retirement Restoration
Plan (formerly the Equalization Benefit Plan) is to restore retirement benefits
to certain participants in the Company’s or its subsidiary’s pension or savings
plans whose benefits under said plans are or will be limited by reason of Code
Sections 401(a)(17), 401(k), 401(m), 402(g) and/or 415, and/or by reason of the
election of such employees to defer income or reduce salary pursuant to this
Plan or to defer annual incentive payments pursuant to the Johnson Controls,
Inc. Executive Deferred Compensation Plan. This Plan is completely separate from
the tax-qualified pension plans maintained by the Company and is not funded or
qualified for special tax treatment under the Code. The Plan is intended to be
an unfunded plan covering a select group of management and highly compensated
employees for purposes of ERISA.
Section 1.2. Duration of the Plan. The Plan became effective as of January 1,
1980, and was most recently amended and restated effective January 1, 2005, and
includes amendments through January 1, 2006. The provisions of the Plan as
amended and restated apply to each individual with an interest hereunder on or
after January 1, 2005. The Plan shall remain in effect until terminated pursuant
to Article 8.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:
     (a) “Actuarial Equivalent” means a benefit of equivalent value determined
in accordance with acceptable actuarial principles, utilizing the interest and
mortality rates specified for actuarial equivalence in the Pension Plan.
     (b) “Administrator” means the Employee Benefits Policy Committee of the
Company.
     (c) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c).
     (d) “Annual Incentive Plan” means the annual incentive portion only of the
Johnson Controls, Inc. Annual and Long-Term Incentive Performance Plan as from
time to time amended and in effect and any successor to such plan maintained by
the Company or any successor or affiliate of the Company.
     (e) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (f) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
     (g) “Committee” means the Compensation Committee of the Board.
     (h) “Company” means Johnson Controls, Inc., a Wisconsin corporation, and
its successors as provided in Article 13.
     (i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
     (k) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price of a Share on the New York Stock
Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
     (l) “Investment Options” means the Share Unit Account and any other options
made available by the Administrator, which shall be used for the purpose of
measuring hypothetical investment experience attributable to a Participant’s
Savings Supplement Account.
     (m) “Participant” means an employee of the Company or a subsidiary who is
described in an applicable Appendix hereto; provided that the Committee shall
limit the foregoing group of eligible employees to a select group of management
and highly compensated employees, as determined by the Committee in accordance
with ERISA. Where the context so requires, a Participant also means a former
employee entitled to receive a benefit hereunder.
     (n) “Pension Plan” means the Johnson Controls Pension Plan, a defined
benefit pension plan, and any successor to such plan maintained by the Company.
     (o) “Pension Plan Benefits” means the aggregate monthly benefits payable
under the Pension Plan.
     (p) “Pension Plan Supplement Benefits” means the aggregate monthly benefits
payable under an applicable Appendix hereto as a supplement to a Participant’s
Pension Plan Benefits.
     (q) “Savings Plan” means the Johnson Controls Savings and Investment
(401(k)) Plan, a defined contribution plan, and any successor to such plan
maintained by the Company.

2



--------------------------------------------------------------------------------



 



     (r) “Savings Supplement Account” means the record keeping account or
accounts maintained to record the interest of each Participant under Article 5
of the Plan and the applicable Appendices. A Savings Supplement Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
     (s) “Separation from Service” means a Participant’s termination of
employment from the Company and all Affiliates, subject to the following:
(1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six
(6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided by either by statute or by
contract. If the period of the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day of the seventh (7th) month of the leave of absence.
(2) If a Participant provides insignificant services to the Company or an
Affiliate, the Participant will be deemed to have incurred a Separation from
Service. For this purpose, a Participant is not considered to be providing
insignificant services if he or she provides services at an annual rate that is
at least equal to twenty percent (20%) of the services rendered by such
individual, on average, during the immediately preceding three (3) calendar
years of employment (or his or her actual period of employment if less) and the
annual remuneration for such services is at least equal to twenty percent (20%)
of the average annual remuneration earned during the final three (3) full
calendar years of employment (or his or her actual period of employment, if
less).
(3) If a Participant continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, the Participant will not be
deemed to have Separated from Service if the Participant is providing services
at an annual rate that is at least fifty percent (50%) of the services rendered
by such individual, on average, during the immediately preceding three (3)
calendar years of employment (or his or her actual period of employment if less)
and the annual remuneration for such services is at least fifty percent (50%) of
the average annual remuneration earned during the final three (3) full calendar
years of employment (or his or her actual period of employment if less).
     (t) “Share” means a share of common stock of the Company.

3



--------------------------------------------------------------------------------



 



     (u) “Share Unit Account” means the account described in Section 5.4, which
is deemed invested in Shares.
     (v) “Share Units” means the hypothetical Shares that are credited to the
Share Unit Accounts in accordance with Section 5.3.
     (w) “Spouse” means the person to whom a Participant is lawfully married
pursuant to Federal law; provided that for purposes of payment of the death
benefit under Section 4.3, “Spouse” means the person to whom a deceased
Participant was lawfully married pursuant to Federal law throughout the 1-year
period preceding the date of his or her death.
     (x) “Unforeseeable Emergency” means a severe financial hardship of the
Participant, resulting from any of the following:
(1) an illness or accident of the Participant, his or her spouse or dependent
(as defined in Code Section 152(a));
(2) a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or
(3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator.
     (y) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.
Section 2.2. Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
ARTICLE 3.
ADMINISTRATION
Section 3.1. General. The Committee shall have overall authority with respect to
administration of the Plan, provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence, then
the administrative functions of the Committee shall be

4



--------------------------------------------------------------------------------



 



assumed by the Board (with the assistance of the Administrator), and any
references herein to the Committee shall be deemed to include references to the
Board.
Section 3.2. Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination it deems
necessary for the proper administration of the Plan with respect to its
respective duties, including but not limited to the power and authority to:
(a) prescribe rules and regulations for the administration of the Plan;
(b) prescribe forms for use with respect to the Plan; (c) interpret and apply
all of the Plan’s provisions, reconcile inconsistencies or supply omissions in
the Plan’s terms; (d) make appropriate determinations, including factual
determinations, and calculations; and (e) prepare all reports required by law.
Any action taken by the Committee shall be controlling over any contrary action
of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent of such delegation,
references to the Committee or Administrator hereunder shall mean such
delegatee.
Section 3.3. Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined to be arbitrary and capricious.
Section 3.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s By-laws
and Wisconsin law for their services as directors of the Company. The
Administrator’s determinations shall be made in accordance with procedures it
establishes.
Section 3.5. Restrictions to Comply with Applicable Law. All transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3
under the Exchange Act. The Committee and the Administrator shall administer the
Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.
ARTICLE 4.
PENSION PLAN SUPPLEMENT
Section 4.1. Eligibility for and Amount of Benefits. Participants shall be
eligible for Pension Plan Supplement Benefits in accordance with the terms of
the applicable Appendix.
Section 4.2. Payment of Pension Plan Supplement Benefits. The following
provisions apply to all Participants except those specified on the Addendum.

5



--------------------------------------------------------------------------------



 



     (a) Annuity Starting Date. The annuity starting date of a Participant’s
vested Pension Plan Supplement Benefit shall be the later to occur of: (i) the
first day of the month coincident with or following the Participant’s attainment
of age fifty-five (55) (even if the Participant does not survive to such date)
or (ii) the first day of the month coincident with or following the
Participant’s Separation from Service.
     (b) Timing of Payment. Payment of the vested Pension Plan Supplement
Benefit shall begin on the Participant’s annuity starting date, or if later, the
first day of the seventh month following the month in which the Participant’s
Separation from Service occurs (the “Delayed Payment Date”). If monthly payments
are to begin on a Delayed Payment Date, then all monthly payments that were due
from the annuity starting date to the Delayed Payment Date shall be accumulated
and paid in a lump sum on the Delayed Payment Date, and the Participant shall
receive an additional payment of interest (equal to the interest rate assumption
used for non-lump sum Actuarial Equivalence) calculated on a simple (i.e.
non-compounded) basis from the Annuity Starting Date to the Delayed Payment
Date.
     (c) Normal Form of Payment. Subject to the Participant’s election of an
alternative form of benefit under subsection (d),
(1) For a Participant who has no Spouse on the annuity starting date, payment
shall be made in the form of a single life annuity, which provides monthly
payments for the life of the Participant, beginning on the annuity starting date
and ending with the payment due for the month in which the Participant’s death
occurs, in the amount calculated under the applicable Appendix.
(2) For a Participant who has a Spouse on the annuity starting date, payment
shall be made in the form of a joint and fifty percent (50%) survivor annuity,
which provide monthly payments for the life of the Participant in reduced
amounts which are the Actuarial Equivalent of the payments calculated under the
applicable Appendix, and in the event the Participant predeceases his Spouse,
monthly payments equal to fifty percent (50%) of such reduced amounts shall be
continued to such Spouse for the Spouse’s life. Payments of such benefits shall
end with the payment due for the month in which the later of the death of the
Participant or his Spouse (as applicable) occurs.
(3) If the Participant dies before his annuity starting date under this Plan and
payment is to be made to the Spouse of the Participant, payment shall be made in
the form of a single life annuity, which provides monthly payments for the life
of the Spouse, beginning on the annuity starting date and ending with the
payment due for the month in which the Spouse’s death occurs, in the amount
calculated under the applicable Appendix. If the Spouse dies before the annuity
starting date, no benefit shall be payable under this Article 4.
     (d) Optional Forms of Benefit. In lieu of the normal form of payment
described in subsection (c), a Participant may elect at any time prior to his
annuity starting date to receive his benefit in one of the following optional
forms of payment. Payments made under each optional form of payment shall be the
Actuarial Equivalent of the benefit payment amount determined

6



--------------------------------------------------------------------------------



 



under the applicable Appendix. The Participant’s election of an optional form of
distribution shall be made in the form and manner and within such timeframes as
the Administrator may prescribe and shall be irrevocable once benefit payments
commence.
(1) Joint and Survivor Annuity: The joint and survivor annuity form provides
monthly payments to the Participant while living and, in the event the
Participant predeceases his or her joint annuitant, monthly payments equal to
100%, 75% or 50% (as elected by the Participant) of the Participant’s monthly
payments shall be continued to such joint annuitant for his or her life. Such
payments shall end with the payment due on the first day of the month in which
the later of the death of the Participant or the joint annuitant (as applicable)
occurs.
(2) Life Only Annuity: The Life Only Annuity form provides monthly payments to
the Participant for life, ending with the payment due on the first day of the
month in which the death of the Participant occurs.
(3) Life Annuity – 10 Years Certain: The Life Annuity – 10 Years Certain form
provides monthly payments to the Participant while living and, in the event the
Participant dies before receiving 120 monthly payments, such payments will
continue to the Participant’s designated beneficiary. Such payments shall end
with the payment due on the first day of the month in which the death of the
Participant occurs or with the 120th payment, as applicable.
     (e) Earlier Distribution. Notwithstanding the foregoing, if an amount
deferred under this Plan is required to be included in income under Code
Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum as soon as practicable
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.
     (f) Delay in Payment. Notwithstanding the foregoing, if a distribution will
violate the terms of a loan agreement or other similar contract to which the
Company or an Affiliate, as applicable, is a party, and if any such violation
will cause material harm to the Company or Affiliate, the distribution shall be
delayed until the first date that a violation will not occur or the violation
will not cause material harm to the Company or an Affiliate.
Section 4.3. Death Benefit. The Spouse, if any, of a deceased Participant shall
be entitled to a pre-retirement surviving spouse’s benefit if the Participant’s
death occurs before his or her Annuity Starting Date and after the Participant
has become vested in his or her Pension Plan Supplement Benefit. The amount of
the pre-retirement surviving spouse benefit payable to the Participant’s Spouse
shall be equal to the amount that would have been payable to the Spouse had the
Participant (i) ceased employment; (ii) commenced a Pension Plan Supplement
Benefit at the Annuity Starting Date having elected a joint and 50% survivor
annuity form of benefit payment with his or her Spouse as contingent annuitant;
and (iii) died the next day. Payments shall be made in the form of a single life
annuity for the life of the Spouse and shall commence on the Annuity Starting
Date.

7



--------------------------------------------------------------------------------



 



ARTICLE 5.
SAVINGS PLAN SUPPLEMENT
Section 5.1. Eligibility for and Amount of Benefits. Participants shall be
eligible for a Savings Plan Supplement Account in accordance with the terms of
the applicable Appendix.
Section 5.2. Investment Election. Amounts credited to a Participant’s Savings
Supplement Account shall reflect the investment experience of the Investment
Options selected by the Participant. The Participant may make an initial
investment election at the time of enrollment in the Plan. A Participant may
also elect to reallocate his or her Savings Supplement Account, and may elect to
allocate any future deferrals, among the various Investment Options from time to
time. Such investment elections shall remain in effect until changed by the
Participant. All investment elections shall become effective as soon as
practicable after receipt of such election, and must be made in the form and
manner and within such time periods as the Administrator may prescribe in order
to be effective. In the absence of an effective election, the Participant’s
Savings Supplement Account shall be deemed invested in the default fund
specified for the Savings Plan (or any successor plan thereto). Deferrals will
be deemed invested in an Investment Option as of the date on which the deferrals
are allocated under the Plan as described in the Appendices.
On each Valuation Date, the Administrator or its designee shall credit the
deemed investment experience with respect to the selected Investment Options to
each Participant’s Savings Supplement Account.
Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.
Section 5.3. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of deferrals or amounts
that are deemed transferred from another Investment Option), such amount shall
be converted to whole and fractional Share Units, by dividing the amount to be
allocated by the Fair Market Value of a Share on the effective date of such
allocation. If any dividends or other distributions are paid on Shares while a
Participant has Share Units credited to his Account, such Participant shall be
credited with a dividend award equal to the amount of the cash dividend paid or
Fair Market Value of other property distributed on one Share, multiplied by the
number of Share Units credited to his Share Unit Account on the date the
dividend is declared. The dividend award shall be converted into additional
Share Units as provided above using the Fair Market Value of a Share on the date
the dividend is paid or distributed. Any other provision of this Plan to the
contrary notwithstanding, if a dividend is declared on Shares in the form of a
right or rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.

8



--------------------------------------------------------------------------------



 



          In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, stock dividend, stock split or other change in
corporate structure of the Company affecting Shares, the Committee may make
appropriate equitable adjustments with respect to the Share Units credited to
the Share Unit Account of each Participant, including without limitation,
adjusting the date as of which such units are valued and/or distributed, as the
Committee determines is necessary or desirable to prevent the dilution or
enlargement of the benefits intended to be provided under the Plan.
Section 5.4. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 3.5, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this Section
5.4 to Participants who are not subject to Section 16 of the Exchange Act.
Section 5.5. Accounts are For Record Keeping Purposes Only. The Savings
Supplement Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under Article 5 of the Plan, and shall not constitute or imply an
obligation on the part of the Company or any Affiliate to fund such benefits. In
any event, the Company or an Affiliate may, in its discretion, set aside assets
equal to part or all of such account balances and invest such assets in Company
stock, life insurance or any other investment deemed appropriate. Any such
assets, including Company stock, shall be and remain the sole property of the
employer that set aside such assets, and a Participant shall have no proprietary
rights of any nature whatsoever with respect to such assets.
Section 5.6. Payment of Benefits.
     (a) Distribution Election. Subject to the terms of an applicable Appendix,
a Participant shall make a distribution election with respect to his Savings
Supplement Account in such form and manner as the Administrator may prescribe.
The election shall specify whether distributions shall be made in a single lump
sum or in annual installments of from two (2) to ten (10) years. Such election
shall be irrevocable. If no valid election is in effect, distributions shall be
made in ten (10) annual installments.
     (b) Time of Distribution.
(1) Separation from Service. Upon a Participant’s Separation from Service for
any reason, the Participant, or his Beneficiary in the event of his death, shall
be entitled to payment of the vested amount accumulated in such Participant’s
Savings Supplement Account.
(2) Earlier Distribution. Notwithstanding the foregoing, a distribution may be
made prior to the Participant’s Separation from Service as follows:
(A) If an amount deferred under this Plan is required to be included in income
under Code Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum as

9



--------------------------------------------------------------------------------



 



soon as practicable after the date the Plan fails to meet the requirements of
Code Section 409A, of the amount required to be included in the Participant’s
income as a result of such failure.
(B) If an amount under the Plan is required to be immediately distributed in a
lump sum under a domestic relations order within the meaning of Code
Section 414(p)(1)(B), it may be distributed according to the terms of such
order, provided the Participant holds the Administrator harmless with respect to
such distribution. The Plan shall not distribute amounts required to be
distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.
     (c) Manner of Distribution. The Participant’s Savings Supplement Account
shall be paid in cash in the following manner:
(1) Lump Sum. If payment is to be made in a lump sum,
(A) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and
(B) for those Participants whose Separation from Service occurs from July 1
through December 31 of a year, payment shall be made in the third calendar
quarter of the following year.
The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.
(2) Installments. If payment is to be made in annual installments, the first
annual payment shall be made:
(A) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of the following year,
and
(B) for those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, in the third calendar quarter
of the following year.
The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Savings Supplement Account as of the
Valuation Date immediately preceding the distribution date. All subsequent
annual payments shall be made in the first calendar quarter of each subsequent
calendar year, and shall be equal the value of 1/9th (or 1/8th, 1/7th, 1/6th,
etc. depending on the number of installments elected) of the vested balance of
the Participant’s Savings Supplement Account as of the Valuation Date
immediately preceding the

10



--------------------------------------------------------------------------------



 



distribution date. The final annual installment payment shall equal the then
remaining vested balance of such Savings Supplement Account as of the Valuation
Date preceding such final payment date.
(3) Delay in Payment. Notwithstanding the foregoing, a distribution may be
delayed beyond the date it would have otherwise been paid under paragraph (1) or
(2) in the following circumstances:
(A) If the distribution will violate the terms of a loan agreement or other
similar contract to which the Company or an Affiliate, as applicable, is a
party, and if any such violation will cause material harm to the Company or
Affiliate, the distribution shall be delayed until the first date that a
violation will not occur or the violation will not cause material harm to the
Company or an Affiliate.
(B) If the distribution will violate the terms of Section 16(b) of the Exchange
Act or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.
Section 5.7. Death Benefit.
     (a) Distribution. In the event of the Participant’s death prior to
receiving all payments due hereunder, the vested balance of the Participant’s
Savings Supplement Account shall be paid to the Participant’s Beneficiary in a
cash lump sum as soon as practicable after the Participant’s death.
     (b) Designation of Beneficiary. Each Participant may designate a
beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator (or its delegatee) while the Participant was alive shall be given
effect. If a Participant designates a beneficiary without providing in the
designation that the beneficiary must be living at the time of each
distribution, the designation shall vest in the beneficiary all of the
distribution whether payable before or after the beneficiary’s death, and any
distributions remaining upon the beneficiary’s death shall be made to the
beneficiary’s estate. In the event there is no valid beneficiary designation in
effect at the time of the Participant’s death, in the event the Participant’s
designated beneficiary does not survive the Participant, or in the event that
the beneficiary designation provides that the Beneficiary must be living at the
time of each distribution and such designated Beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the Beneficiary and
will be entitled to receive payment. If a Participant designates his spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Participant’s divorce or legal separation from such
spouse, provided the Administrator has notice of such divorce or legal
separation prior to payment.

11



--------------------------------------------------------------------------------



 



     Section 5.8. Distribution in Event of Unforeseeable Emergency. If requested
by a Participant while in the employ of the Company or an Affiliate and if the
Administrator determines that an Unforeseeable Emergency has occurred, all or
part of the Participant’s vested Account may be paid out to the Participant in a
cash lump sum. The amount to be distributed to the Participant shall only be
such amount as is needed to alleviate the Participant’s Unforeseeable Emergency,
including any Federal, state or local income taxes or penalties reasonably
anticipated to result from the distribution, after taking into account the
extent to which the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause a severe financial
hardship), or by cessation of deferrals under the Plan.
ARTICLE 6.
NON-ALIENATION OF PAYMENTS
          Except as specifically provided herein, benefits payable under the
Plan shall not be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, garnishment or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit payment, whether currently or thereafter payable, shall not be
recognized by the Administrator or the Company. Any benefit payment due
hereunder shall not in any manner be liable for or subject to the debts or
liabilities of any Participant or other person entitled thereto. If any such
person shall attempt to alienate, sell, transfer, assign, pledge or encumber any
benefit payments to be made to that person under the Plan or any part thereof,
or if by reason of such person’s bankruptcy or other event happening at any
time, such payments would devolve upon anyone else or would not be enjoyed by
such person, then the Administrator, in its discretion, may terminate such
person’s interest in any such benefit payment, and hold or apply it to or for
the benefit of that person, the spouse, children or other dependents thereof, or
any of them, in such manner as the Administrator deems proper.
ARTICLE 7.
LIMITATION OF RIGHTS
Section 7.1. No Right to Employment. Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or at any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.
Section 7.2. No Right to Benefits.
     (a) Unsecured Claim. The right of a Participant, his spouse or his
Beneficiary to receive a distribution hereunder shall be an unsecured claim, and
neither the Participant, his spouse nor any Beneficiary shall have any rights in
or against any amount credited to his Savings Supplement Account, any accrued
benefit under Article 4 or any other specific assets of the Company or an
Affiliate. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under

12



--------------------------------------------------------------------------------



 



Section 5.7. The rights of a Participant hereunder are exercisable during the
Participant’s lifetime only by him or his guardian or legal representative.
     (b) Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan. However, any liability to any person with
respect to the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No obligation of the Company or an
Affiliate shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company or any Affiliate. Nothing contained in this Plan
and no action taken pursuant to its terms shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company or an
Affiliate and any Participant or Beneficiary, or any other person.
ARTICLE 8.
AMENDMENT OR TERMINATION
Section 8.1. Amendment. The Committee may at any time amend the Plan, including
but not limited to modifying the terms and conditions applicable to (or
otherwise eliminating) accruals or deferrals to be made on or after the
amendment date; provided, however, that no amendment may reduce or eliminate any
vested accrued benefit under Article 4 or the Savings Supplement Account balance
accrued under Article 5 to the date of such amendment (except as benefit may be
reduced as a result of the amount payable under the Pension Plan or except as
such Savings Supplement Account balance may be reduced as a result of investment
losses allocable to such account) without a Participant’s consent except as
otherwise specifically provided herein; and provided further that any amendment
that expands the class of employees eligible for participation under the Plan or
that materially increases the amount of benefits payable hereunder must be
approved by the Board. In addition, the Administrator may at any time amend the
Plan to make administrative or ministerial changes or changes necessary to
comply with applicable law.
Section 8.2. Termination. The Committee may terminate the Plan in accordance
with the following provisions. Upon termination of the Plan, any deferral
elections then in effect shall be cancelled and any accruals under Article 4
shall cease as if the termination date of the Plan were the annuity starting
date.
(1) The Committee may terminate the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
accrued under the Plan but not yet paid are distributed to the Participants,
spouses or Beneficiaries, as applicable, in a single sum payment, regardless of
any distribution election then in effect, in the later of: (A) the calendar year
in which the Plan termination occurs or (B) the first calendar year in which
payment is administratively practicable.
(2) The Committee may terminate the Plan at any time during the period that
begins thirty (30) days prior and ends twelve (12)

13



--------------------------------------------------------------------------------



 



months following a Change of Control, provided that all substantially similar
arrangements (within the meaning of Code Section 409A) sponsored by the Company
are terminated, so that all participants under similar arrangements are required
to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date of termination of the
arrangements.
(3) The Committee may terminate the Plan at any other time. In such event, all
amounts accrued under the Plan but not yet paid will be distributed to all
Participants, spouses or Beneficiaries, as applicable, in a single sum payment
mo earlier than twelve (12) months (and no later than twenty-four (24) months)
after the date of termination, regardless of any distribution election then in
effect. This provision shall not be effective unless all other plans required to
be aggregated with this Plan under Code Section 409A are also terminated.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within five (5) years following the date of the Plan’s termination,
unless any individual who was a Participant under this Plan is excluded from
participating thereunder for such five (5) year period.
Section 8.4. Entitlement to Benefits. It is understood that an individual’s
entitlement to Pension Plan Supplement Benefits may be automatically reduced as
the result of an increase in his Pension Plan Benefits. Nothing herein shall be
construed in any way to limit the right of the Company to amend or modify the
Pension Plan or Savings Plan.
ARTICLE 9.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY
Section 9.1. Acceleration of Payments. Notwithstanding any other provision of
this Plan, within thirty (30) days after a Change of Control, each Participant
(or any spouse or Beneficiary thereof entitled to receive payments hereunder),
including Participants (or spouses or Beneficiaries) receiving installment or
annuity payments under the Plan, shall be entitled to receive a lump sum payment
in cash of all amounts accumulated in such Participant’s Savings Supplement
Account and the single sum Actuarial Equivalent value of the Participant’s
accrued Pension Plan Supplement Benefits. Such payment shall be made as soon as
practicable following the Change of Control.
          In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York

14



--------------------------------------------------------------------------------



 



Stock Exchange Listed Stocks (the “Composite Tape”) during the sixty-day period
prior to the date of the Change of Control of the Company and (b) if the Change
of Control of the Company is the result of a transaction or series of
transactions described in Section 9.2(a), the highest price per Share of the
Company paid in such transaction or series of transactions.
     Section 9.2. Definition of a Change of Control. A Change of Control means
any of the following events, provided that each such event would constitute a
change of control within the meaning of Code Section 409A:
     (a) The acquisition, other than from the Company, by any individual, entity
or group of beneficial ownership (within the meaning of Rule l3d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:
(1) Fifty percent (50%) of the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or
(2) Thirty-five (35%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),
provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change in Control
of the Company; or
     (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12-month period, provided that any individual becoming a
director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
     (c) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial

15



--------------------------------------------------------------------------------



 



owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition. For purposes hereof, “a sale or other disposition of all or
substantially all of the assets of the Company” will not be deemed to have
occurred if the sale involves assets having a total gross fair market value of
less than forty percent (40%) of the total gross fair market value of all assets
of the Company immediately prior to the acquisition. For this purpose, “gross
fair market value” means the value of the assets without regard to any
liabilities associated with such assets.
     For purposes of this Section 9.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
Section 9.3. Maximum Payment Limitations.
     (a) Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or a subsidiary (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code; provided that this Section shall not apply in the case of a
Participant who has in effect a valid employment contract providing that the
Total Payments to the Participant shall be determined without regard to the
maximum amount allowable under Section 280G of the Code. The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein. Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code. Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his sole discretion (which may be regular outside counsel to the Company),
which opinion sets forth (A) the amount of the Base Period Income, (B) the
amount and present value of Total Payments and (C) the amount and present value
of any excess parachute payments determined without regard to the limitations of
this Section. As used in this Section, the term “Base Period Income” means an
amount equal to the Participant’s “annualized includible compensation for the
base period” as defined in Section 280G(d)(1) of the

16



--------------------------------------------------------------------------------



 



Code. For purposes of such opinion, the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Participant. Such opinion shall be addressed to
the Company and the Participant and shall be binding upon the Company and the
Participant. If such opinion determines that there would be an excess parachute
payment, the payments hereunder that are includible in Total Payments or any
other payment or benefit determined by such counsel to be includible in Total
Payments shall be reduced or eliminated as specified by the Participant in
writing delivered to the Company within thirty days of his receipt of such
opinion or, if the Participant fails to so notify the Company, then as the
Company shall reasonably determine, so that under the bases of calculations set
forth in such opinion there will be no excess parachute payment. If such legal
counsel so requests in connection with the opinion required by this Section, the
Participant and the Company shall obtain, at the Company’s expense, and the
legal counsel may rely on in providing the opinion, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant. If the provisions of
Sections 280G and 4999 of the Code are repealed without succession, then this
Section shall be of no further force or effect.
     (b) Employment Contract Governs. The provisions of subsection (a) above
shall not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.
ARTICLE 10.
ERISA PROVISIONS
Section 10.1. Claims Procedures.
     (a) Initial Claim. If a Participant, spouse or Beneficiary (the “claimant”)
believes that he is entitled to a benefit under the Plan that is not provided,
the claimant or his legal representative shall file a written claim for such
benefit with the Committee within one hundred and eighty (180) days from the
date the claimant receives the distribution giving rise to the claim or, if
earlier, knows of the facts giving rise to the claim. The Administrator shall
review the claim within ninety (90) days following the date of receipt of the
claim; provided that the Administrator may determine that an additional ninety
(90)-day extension is necessary due to circumstances beyond the Administrator’s
control, in which event the Administrator shall notify the claimant prior to the
end of the initial period that an extension is needed, the reason therefor and
the date by which the Administrator expects to render a decision. If the
claimant’s claim is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and a description of the
Plan’s review procedures (as set forth in subsection (b)) and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse
determination upon review. If the claimant does not receive a written decision
within the time period(s) described above, the claim shall be deemed denied on
the last day of such period(s).

17



--------------------------------------------------------------------------------



 



     (b) Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Committee within
sixty (60) days after claimant’s receipt of the decision or deemed denial. The
claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal. The claimant may submit written comments,
documents, records and other information relating to his claim with the appeal.
The Committee will review all comments, documents, records and other information
submitted by the claimant relating to the claim, regardless of whether such
information was submitted or considered in the initial claim determination. The
Committee shall make a determination on the appeal within sixty (60) days after
receiving the claimant’s written appeal; provided that the Committee may
determine that an additional sixty (60)-day extension is necessary due to
circumstances beyond the Committee’s control, in which event the Committee shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Committee expects to
render a decision. If the claimant’s appeal is denied in whole or part, the
Committee shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claimant’s claim; and a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA. If the claimant does not receive a
written decision within the time period(s) described above, the appeal shall be
deemed denied on the last day of such period(s).
Section 10.2. ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator.
ARTICLE 11.
TAX WITHHOLDING
The Company shall have the right to deduct from any deferral or payment made
hereunder, or from any other amount due a Participant, the amount of cash
sufficient to satisfy the Company’s or Affiliate’s foreign, federal, state or
local income tax withholding obligations with respect to such deferral (or
vesting thereof) or payment. In addition, if prior to the date of distribution
of any amount hereunder, the Federal Insurance Contributions Act (FICA) tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, the Participant’s benefit under Article 4 or Savings Supplement
Account balance under Article 5 shall be reduced by the amount needed to pay the
Participant’s portion of such tax.
ARTICLE 12.
OFFSET
          The Company shall have the right to offset from the benefits payable
hereunder any amount that the Participant owes to the Company or any Affiliate
without the consent of the Participant (or his spouse or Beneficiary, in the
event of the Participant’s death).

18



--------------------------------------------------------------------------------



 



ARTICLE 13.
SUCCESSORS
          All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.
ARTICLE 14.
DISPUTE RESOLUTION
Section 14.1. Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin to the extent such laws are not preempted by federal law.
Section 14.2. Limitation on Actions. Any action or other legal proceeding under
ERISA with respect to the Plan may be brought only after the claims and appeals
procedures of Article 10 are exhausted and only within the period ending on the
earlier of (i) one year after the date the claimant receives notice of a denial
or deemed denial upon appeal under Section 10.1(b), or (ii) the expiration of
the applicable statute of limitations period under applicable federal law. Any
action or other legal proceeding not adjudicated under ERISA must be arbitrated
in accordance with the provisions of Section 14.3.
Section 14.3. Arbitration.
     (a) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any subsidiary employer, if a Participant, spouse
or beneficiary brings a claim that relates to benefits under this Plan that is
not covered under ERISA, and regardless of the basis of the claim (including but
not limited to, actions under Title VII, wrongful discharge, breach of
employment agreement, etc.), such claim shall be settled by final binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”) and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
     (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591

19



--------------------------------------------------------------------------------



 



          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.
     (c) Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the Participant, spouse or beneficiary must initiate and
participate in any complaint resolution procedure identified in the Company’s or
subsidiary’s personnel policies. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
applicable Company or subsidiary complaint resolution procedure has been
completed.
     (d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
     (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or subsidiary shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his/her
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
     (f) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
     (g) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.

20



--------------------------------------------------------------------------------



 



APPENDIX A
OFFICERS

1.   Eligibility. This Appendix A covers officer employees of the Company who
are participants in the Pension Plan and/or the Savings Plan, and whose benefits
under the Pension Plan and/or Savings Plan are limited as described in
Section 1.1.   2.   Participation Date. An officer employee shall become a
Participant on the date he or she is elected as an officer of the Company by the
Company’s Board of Directors.   3.   Pension Plan Supplement.

     (a) Eligibility. Any Participant who retires under the Pension Plan on or
after January 1, 1980, or such Participant’s Spouse who is entitled to a benefit
under the Pension Plan, shall be entitled to a benefit payable hereunder in
accordance with this Section 3.
     (b) Amount of Pension Plan Supplement. The amount of monthly benefits to
which an eligible individual is entitled shall equal the excess, if any, of:
(1) The amount of such Participant’s, surviving Spouse’s or other beneficiaries’
Pension Plan Benefits computed under the provisions of the Pension Plan
(assuming the annuity starting date under this Plan is the annuity starting date
under the Pension Plan), without regard to the limitations imposed by reason of
Section 415 of the Code or the limit on considered compensation under
Section 401(a)(17) of the Code, and on the assumption that all amounts of cash
compensation which the Participant elected to defer under the Annual Incentive
Plan and/or under Article 5 of this Plan were paid as “Compensation” as defined
in the Pension Plan (to the extent not already included in such “Compensation”
under the applicable Pension Plan definition); over
(2) The amount of Pension Plan Benefits payable to such Participant, surviving
Spouse or other beneficiary for each month under the Pension Plan, as computed
under the provisions of the Pension Plan (assuming the annuity starting date
under this Plan is the annuity starting date under the Pension Plan) and subject
to the above mentioned limitations.

4.   Savings Plan Supplement.

     (a) Before-Tax Contributions Allocation. For each calendar year, each
Participant may elect that, in the event the Participant’s ability to make
Before-Tax Matched Contributions under the Savings Plan is limited by reason of
Sections 401(k), 402(g) or 415 of the Code and/or the limit on considered
compensation under Section 401(a)(17) of the Code, then the difference between
the amount of Before-Tax Matched Contributions that the Participant could have
made under the Savings Plan for any calendar year (assuming the Participant
elected the maximum amount of Before-Tax Matched Contributions for the calendar
year and did not change his election during the calendar year) and the amount
that would have been contributed as Before-Tax Matched

21



--------------------------------------------------------------------------------



 



Contributions but for such limits shall be credited, as of December 31 of such
year, to the Participant’s Savings Supplement Account. A Participant’s election
shall be made prior to the first day of the calendar year to which it relates,
and shall be irrevocable as of the first day of such year.
          Notwithstanding the foregoing, in the first calendar year in which an
individual becomes a Participant, the Participant shall be automatically deemed
to have elected to defer six percent (6%) of his or her compensation that is
paid after the date he or she becomes a Participant and that exceeds the Code
Section 401(a)(17) limit for such year; provided that the foregoing shall not
apply to any individual who first becomes a Participant on or after November 1.
          A Participant’s election (or deemed election in the initial year of
participation) shall be effective only for the calendar year to which the
election relates, and shall not carry over from year to year. An election (or
deemed election) under this subsection (a) shall constitute an election by the
Participant to reduce the Participant’s salary by the amount determined under
this subsection. The Participant’s election shall be made in the form and manner
and within such timeframes as the Administrator may prescribe.
     (b) Matching Contributions Allocation. A Participant’s Savings Supplement
Account shall also be credited as of each December 31 with an amount equal to
the difference between the amount of Matching Contributions actually credited to
the Participant’s Savings Plan account for the year and the amount of Matching
Contributions that would have been so credited if the amount determined under
subsection (a) had actually been contributed to the Savings Plan (determined
without regard to the limitations imposed by Sections 401(m) and 415 of the
Code), but only with respect to the period the Participant is covered by this
Plan; provided the Participant has met the eligibility requirements to receive a
Matching Contribution under the Savings Plan for such year. The Matching
Contributions credited hereunder shall be subject to the same vesting
requirements as are imposed on matching contributions under the Savings Plan,
except that service with York International Corporation prior to January 1, 2006
will not count as vesting service for purposes of this Plan.
     (c) Retirement Income Allocation. A Participant’s Savings Supplement
Account also shall be credited as of each December 31 with an amount equal to
the difference between the amount of Retirement Income Contributions actually
credited to the Participant’s Savings Plan account for the year and the amount
of Retirement Income Contributions that would have been so credited if the limit
on considered compensation under Section 401(a)(17) of the Code did not apply;
provided the Participant has met the eligibility requirements to receive a
Retirement Income Contribution under the Savings Plan for such year. The
Retirement Income Contributions credited hereunder shall be subject to the same
vesting requirements as are imposed on Retirement Income Contributions under the
Savings Plan, except that service with York International Corporation prior to
January 1, 2006 will not count as vesting service for purposes of this Plan.

22



--------------------------------------------------------------------------------



 



     (d) Modification of Compensation. Notwithstanding the foregoing, when
determining a Participant’s compensation for purposes of subsections (a),
(b) and (c), the only bonus that may be included is the amount a Participant
receives (or would receive but for a deferral election) under the Annual
Incentive Plan for the calendar year.
     (e) Cancellation of Deferral Elections. If a Participant receives a
distribution due to an Unforeseeable Emergency and requests cancellation of his
or her deferral election under subsection (a), or if the Administrator
determines that such deferral election must be cancelled in order for the
Participant to receive a distribution due to an Unforeseeable Emergency, then
the Participant’s deferral election shall be cancelled. Likewise, if required
for the Participant to receive a hardship distribution under the Savings Plan,
or any other 401(k) plan maintained by the Company or an Affiliate, the
Participant’s deferral election(s) shall be cancelled. A Participant whose
deferral election(s) are cancelled pursuant to this subsection (e) may make a
new deferral election under subsection (a) with respect to future calendar
years, unless otherwise prohibited by the Administrator.
     (f) Distribution Election. A Participant’s Savings Supplement Account shall
be paid in accordance with the distribution election filed under Appendix B if
the Participant had previously been eligible for an allocation under Appendix B.
If a Participant was not previously participating under Appendix B when he or
she first becomes eligible hereunder, then the amounts deferred hereunder in the
first year of participation (and earnings thereon) shall be paid in a lump sum,
and all future amounts shall be paid in accordance with the Participant’s
distribution election, which must be submitted by December 31 of the first year
of participation, or if no election is so filed, in accordance with the Plan’s
default rules.

23



--------------------------------------------------------------------------------



 



APPENDIX B
HIGHLY COMPENSATED EMPLOYEES (RIC)

1.   Eligibility. This Appendix B covers employees of the Company, Johnson
Controls Interiors, LLC (on and after January 1, 2006) and York International
Corporation who participate in the Savings Plan, and whose Retirement Income
Contribution under such plan is limited by reason of the application of Code
Section 401(a)(17).   2.   Participation. An eligible employee shall become a
Participant on the date the Participant’s compensation first exceeds the Code
Section 401(a)(17) limit.   3.   Retirement Income Allocation. A Participant’s
Savings Supplement Account shall be credited as of each December 31 with an
amount equal to the difference between the amount of Retirement Income
Contributions actually credited to the Participant’s Savings Plan account for
the year and the amount of Retirement Income Contributions that would have been
so credited if the limit on considered compensation under Section 401(a)(17) of
the Code did not apply; provided the Participant has met the eligibility
requirements to receive a Retirement Income Contribution under the Savings Plan
for such year. The Retirement Income Contributions credited hereunder shall be
subject to the same vesting requirements as are imposed on Retirement Income
Contributions under the Savings Plan, except that service with York
International Corporation prior to January 1, 2006 will not count as vesting
service for purposes of this Plan.   4.   Modification of Compensation.
Notwithstanding the foregoing, when determining a Participant’s compensation for
purposes of Section 2, the only bonus that may be included is the amount a
Participant receives (or would receive but for a deferral election) under the
Annual Incentive Plan for the calendar year.   5.   Special Distribution Rules.
Amounts credited under this Appendix B (plus earnings thereon) in the initial
year of participation and the immediately following calendar year shall be paid
in a lump sum. For all amounts credited thereafter, payment shall be made in
accordance with the Participant’s distribution election, which must be submitted
by December 31 of the second year of participation, or if no election is so
filed, in accordance with the Plan’s default rules.

24



--------------------------------------------------------------------------------



 



APPENDIX C
HIGHLY COMPENSATED EMPLOYEES (PENSION)

1.   Eligibility. This Appendix C covers those employees of the Company or
Johnson Controls Interiors, LLC (on and after January 1, 2006), who are
participants in the Pension Plan, and whose benefits under the Pension Plan are
limited as described in Section 1.1, other than employees covered by Appendix A.
  2.   Vesting. A Participant shall be entitled to benefits under this Appendix
only if the Participant retires or otherwise terminates employment with the
Company and its Affiliates on or after the Participant’s attainment of age
fifty-five (55) and on or after the date on which the Participant has completed
ten (10) years of service. For purposes of this Plan, a Participant shall be
credited with years of service equal to the Participant’s years of Vesting
Service credited under the Pension Plan, provided that years of service with
York International Corporation (or any affiliate thereof) prior to January 1,
2006 shall not be counted as years of service hereunder. In the event that a
Participant’s employment is terminated prior to satisfying the vesting
requirements of this paragraph, no benefit shall be payable from this Appendix.
  3.   Supplemental Retirement Benefit. A Participant who retires under the
Pension Plan on or after January 1, 2005 (or with respect to an employee of
Johnson Controls Interiors, LLC, on or after January 1, 2006), or such
Participant’s Spouse or other beneficiary, shall be entitled to a benefit
payable hereunder equal to the excess, if any, of:

     (a) The amount of Participant’s or surviving Spouse’s or other
beneficiaries’ Pension Plan Benefits under the provisions of the Pension Plan,
without regard to the limitations imposed by reason of the limit on considered
compensation under Section 401(a)(17) of the Code, and on the assumption that
all amounts that the Participant elected to defer under the under the Annual
Incentive Plan were paid as “compensation” as defined in the Pension Plan (to
the extent not already included in such “compensation” under the Pension Plan
definition); over
     (b) The amount of Pension Plan Benefits actually payable to such
Participant, surviving Spouse or other beneficiary for each month under the
Pension Plan, as computed under the provisions of the Pension Plan and subject
to the above mentioned limitations.

25



--------------------------------------------------------------------------------



 



APPENDIX D
MERGED PLANS
PERT Equalization Benefit Plan
Effective January 1, 2006, employees of Johnson Controls Interiors, LLC who were
previously eligible to participate in the PERT Equalization Benefit Plan, became
eligible for the Johnson Controls Pension and Savings Plans. Accordingly,
effective as of January 1, 2006, the PERT Equalization Plan was merged with and
into this Plan, with the effect that the account balances under the PERT
Equalization Plan were transferred to this Plan. Such account balances will be
subject to all of the same terms and conditions of the Plan as apply to the
Savings Supplemental Accounts. PERT transferred account balances vest in
accordance with the provisions of Appendix C (i.e., upon attainment of age 55
and completion of ten years of service while an employee), provided that the
account balance of a Participant who entered the PERT Equalization Plan on
January 1, 1999, shall vest in accordance with Section 4.2 of such plan.
During 2005, the PERT Equalization Benefit Plan was operated in good faith
compliance with Code Section 409A. The provisions of this Plan that apply to the
Savings Supplemental Accounts effective as of January 1, 2005 are deemed to
apply to the PERT Equalization Plan effective as of the same date, and the PERT
Equalization Plan is amended with respect to the 2005 calendar year to
incorporate such provisions.
JCI Pension Restoration Plan
Effective January 1, 2006, the Johnson Controls, Inc. Pension Restoration Plan
was merged with and into this Plan, such that the benefits accrued under the
Pension Restoration Plan as of December 31, 2005, will be accounted for and
subject to the terms of this Plan effective January 1, 2006. Such accrued
benefits will be subject to all of the same terms and conditions of the Plan as
apply to the Pension Plan Supplement Benefits, but the amount of the benefits
payable will be determined in accordance with Appendix C.
During 2005, the JCI Pension Restoration Plan was operated in good faith
compliance with Code Section 409A. The provisions of this Plan that apply to the
Pension Plan Supplement benefits effective as of January 1, 2005 are deemed to
apply to the JCI Pension Restoration Plan effective as of the same date, and the
JCI Pension Restoration Plan is amended with respect to the 2005 calendar year
to incorporate such provisions.

26



--------------------------------------------------------------------------------



 



APPENDIX E
YORK PENSION PLAN

1.   Eligibility. This Appendix E covers those employees of York International
Corporation (on and after January 1, 2006), who are participants in the York
International Corporation Pension Plan Number One for York Salaried Employees,
and who are eligible to participate in the JCI Executive Deferred Compensation
Plan. For purposes of determining the time and form of distribution of the
benefits provided under this Appendix E and for all other purposes of the Plan
document (excluding the other Appendices), the York International Corporation
Pension Plan Number One for York Salaried Employees shall be considered the
“Pension Plan.”   2.   Vesting. A Participant shall be entitled to benefits
under this Appendix only if the Participant retires or otherwise terminates
employment with the Company and its Affiliates on or after the Participant’s
attainment of age fifty-five (55) and on or after the date on which the
Participant has completed ten (10) years of service. For purposes of this Plan,
a Participant shall be credited with years of service equal to the Participant’s
years of Vesting Service credited under the Pension Plan, provided that years of
service with York International Corporation (or any affiliate thereof) prior to
January 1, 2006 shall not be counted as years of service hereunder. In the event
that a Participant’s employment is terminated prior to satisfying the vesting
requirements of this paragraph, no benefit shall be payable from this Appendix.
  3.   Supplemental Retirement Benefit. A Participant who retires under the
Pension Plan on or after January 1, 2006, or such Participant’s Spouse or other
beneficiary, shall be entitled to a benefit payable hereunder equal to the
excess, if any, of:

(a) The amount of Participant’s or surviving Spouse’s or other beneficiaries’
Pension Plan Benefits under the provisions of the Pension Plan, calculated on
the assumption that all bonus amounts that the Participant elected to defer
under the JCI Executive Deferred Compensation Plan were paid as “earnings” as
defined in the Pension Plan (to the extent not already included in such
“earnings” under the Pension Plan definition and subject to the limit on
compensation imposed by Section 401(a)(17) of the Code); over
(b) The amount of Pension Plan Benefits actually payable to such Participant,
surviving Spouse or other beneficiary for each month under the Pension Plan, as
computed under the provisions of the Pension Plan.

27



--------------------------------------------------------------------------------



 



ADDENDUM
SPECIAL GRANDFATHER AND TRANSITION RULES
          Pursuant to the provisions of Notice 2005-1 and the additional
transition rules provided in proposed regulations under Code Section 409A:

1.   The terms of this Amended and Restated Plan shall not apply to any
participant who terminated employment prior to January 1, 2005, and was entitled
to a payment under Article 4 (prior to its amendment) or the JCI Pension
Restoration Plan. Such participants shall continue to be entitled to receive
payment of the supplemental pension benefit at the same time and in the same
form as the benefit is paid under the Pension Plan.   2.   Any Participant who
terminated employment during 2005 and 2006 and who was entitled to a payment
under Article 4 (Pension Supplement) or the JCI Pension Restoration Plan
received such payment in the same form and at the same time as payments were
made under the Pension Plan. Those payments, and any other payments that began
to be made under the Plan prior to January 1, 2005, shall continue to be paid in
the form of distribution in effect as of the date payments began.   3.   The
Company provided each Participant with an opportunity to file a new distribution
election during calendar year 2005, with respect to his Savings Supplement
Account and his vested PERT Equalization Benefit Plan Account, as applicable.
The new distribution election allowed the Participant to select a lump sum or up
to ten (10) annual installments for each of his sub-accounts. The distribution
election received by the Administrator as of December 31, 2005 is irrevocable.  
4.   The Company provided each Participant who did not have a vested interest in
his PERT Equalization Benefit Plan Account with an opportunity to file a new
distribution election during calendar year 2006, provided that such election
could not cause a payment otherwise due in 2006 to be deferred to a later year
or cause a payment otherwise due in 2007 to be made in 2006. The new
distribution election allowed the Participant to select a lump sum or up to ten
(10) annual installments for each of his sub-accounts. The distribution election
received by the Administrator as of December 31, 2006 is irrevocable.   5.  
During calendar year 2006, the Company provided Mr. C. David Myers with an
opportunity to file an election as to the form of distribution for the portion
of his Supplemental Plan Account attributable to retirement income supplemental
contributions (and earnings thereon). The distribution election received by the
Administrator as of December 31, 2006 is irrevocable with respect to such
portion of the Supplemental Plan Account. The distribution election on file as
of December 31, 2005, continues to apply to the remainder of his Supplemental
Plan Account.   6.   For 2006, Mr. Barth and Mr. Wandell, participants under
Appendix A, delayed the implementation of their salary increases until July 1,
2006. For purposes of calculating

28



--------------------------------------------------------------------------------



 



    the Pension Plan Supplement and Matching Contributions under Appendix A for
such individuals, the increase in base salary shall be deemed effective
January 1, 2006.

29